U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) ýQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30264 NETWORK CN INC. (Exact name of small business issuer as specified in its charter) Delaware 11-3177042 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 21/F., Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong (Address of principal executive offices) (852) 2833-2186 (Registrant’s Telephone Number, Including International Code and Area Code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý As of November 9, 2007, the issuer had 69,151,608 shares of common stock, $0.001 par value outstanding. The issuer’s revenues for the nine months ended September 30, 2007 were $16,398,756 Transitional Small Business Disclosure Format: YES ¨ NO ý 2 NETWORK CN INC. FORM10-QSB INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 PART I. FINANCIAL INFORMATION 6 Item 1. Financial Statements 6 Condensed Consolidated Balance Sheet as of September 30, 2007 (Unaudited) 6 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Controls and Procedures 57 PART II. OTHER INFORMATION 58 Item 1. Legal Proceedings 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Default Upon Senior Securities 58 Item 4. Submission of Matters to a Vote of Security Holders 59 Item 5. Other Information 59 Item 6. Exhibits 59 SIGNATURES 60 All financial information in this Quarterly Report on Form 10-QSB for the quarter ended September30, 2007 (“Quarterly Report”) is in United States dollars, which are referred to as “U.S. Dollars” or “$.” 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-QSB regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates”, “may”, “will”, “should”, “believes”, “estimates”, “expects”, “intends”, “plans”, “predicts”, “projects”, “targets”, “will likely result”, “will continue” or similar expressions identify forward-looking statements. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties, including, but not limited to those listed below and those business risks and factors described elsewhere in this report and our other Securities and Exchange Commission filings. Forward-looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed. We caution that while we make such statements in good faith and believe such statements are based on reasonable assumptions, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include but are not limited to: · our ability to maintain normal terms with vendors and service providers; · our ability to fund and execute our business plan; · adverse changes in general economic and competitive conditions; · potential additional adverse laws or regulations could have a material adverse affect on our liquidity, results of operations and financial condition; and · our ability to maintain an effective internal control structure. We have attempted to identify, in context, certain of the factors that we believe may cause actual future experience and results to differ materially from our current expectation regarding the relevant matter or subject area. In addition to the items specifically discussed above, our business and results of operations are subject to the uncertainties described under the caption “Risk and Uncertainties” which is a part of the disclosure included in Item 2 of Part 1 of this Quarterly Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-KSB, 10-QSB and 8-K, Proxy Statements on Schedule 14A, press releases, analyst and investor conference calls, and other communications released to the public. Although we believe that at the time made, the expectations reflected in all of these forward-looking statements are and will be reasonable, any or all of the forward-looking statements in this Quarterly Report, our reports on Forms 10-KSB and 8-K, our Proxy Statements on Schedule 14A and any other public statements that are made by us may prove to be incorrect. 4 This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties. Many factors discussed in this Quarterly Report on Form 10-QSB, certain of which are beyond our control, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements. In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the SEC on Forms 10-KSB, 10-QSB and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we”, “us”, “our” and the “Company” refer specifically to Network CN Inc. and its subsidiaries. 5 PART I – FINANCIAL INFORMATION Item 1. Financial Statements NETWORK CN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 2,035,047 Accounts receivable, net 1,320,702 Prepaid expenses and other current assets 3,171,305 Total Current Assets 6,527,054 EQUIPMENT, NET 126,082 INTANGIBLE RIGHTS, NET (Note 4) 7,633,994 TOTAL ASSETS $ 14,287,130 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 6,061,274 Current liabilities from discontinued operations 3,655 Total Current Liabilities 6,064,929 COMMITMENTS AND CONTINGENCIES (Note 8) MINORITY INTERESTS 406,407 STOCKHOLDERS’ EQUITY Preferred Stock, $0.001 par value, 5,000,000 shares none issued and outstanding Common Stock, $0.001 par value, 800,000,000 shares 69,152 69,151,608 shares issued and outstanding Additional paid-in capital 27,056,625 Deferred stock-based compensation (212,001 ) Accumulated deficit (19,103,399 ) Accumulated other comprehensive income 5,417 TOTAL STOCKHOLDERS’ EQUITY 7,815,794 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 14,287,130 See accompanying notes to condensed consolidated financial statements. 6 NETWORK CN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) For the Three Months Ended September 30, 2007 For the Three Months Ended September 30, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended September 30, 2006 REVENUES Tour services $ 8,017,479 $ 1,895,018 $ 15,406,660 $ 2,112,745 Advertising services 466,071 - 965,995 - Hotel management 1,255 48,753 26,101 242,695 Related parties - - - 100,478 Total Revenues 8,484,805 1,943,771 16,398,756 2,455,918 COSTS AND EXPENSES Cost of tour services 7,926,042 1,875,555 15,221,181 2,091,368 Cost of advertising services 350,325 - 706,698 - Professional fees 812,275 1,014,154 5,103,162 1,303,941 Payroll 1,851,500 313,891 2,587,503 708,893 Other selling, general & administrative 749,561 274,969 1,380,853 650,405 Total Costs and Expenses 11,689,703 3,478,569 24,999,397 4,754,607 LOSS FROM OPERATIONS (3,204,898 ) (1,534,798 ) (8,600,641 ) (2,298,689 ) OTHER INCOME Interest income 3,859 7,695 14,007 30,431 Interest expense - (2,333 ) (422 ) (2,965 ) Other income 5,321 13,864 9,284 15,097 Total Other Income, Net 9,180 19,226 22,869 42,563 NET LOSS BEFORE INCOME TAXES AND MINORITY INTERESTS (3,195,718 ) (1,515,572 ) (8,577,772 ) (2,256,126 ) Income taxes - - - (7,372 ) Minority interests (8,276 ) 12,547 (3,147 ) 7,834 NET LOSS FROM CONTINUING OPERATIONS (3,203,994 ) (1,503,025 ) (8,580,919 ) (2,255,664 ) DISCONTINUED OPERATIONS Gain on disposal of affiliate - - - 579,870 INCOME FROM DISCONTUNUED OPERATIONS - - - 579,870 NET LOSS (3,203,994 ) (1,503,025 ) (8,580,919 ) (1,675,794 ) OTHER COMPREHENSIVE INCOME Foreign currency translation (loss) gain (10,517 ) 940 1,937 940 COMPREHENSIVE LOSS $ (3,214,511 ) $ (1,502,085 ) $ (8,578,982 ) $ (1,674,854 ) NET INCOME (LOSS) PER COMMON SHARE – BASIC AND DILUTED Loss per common share from continuing operations (0.05 ) (0.03 ) (0.13 ) (0.05 ) Income per common share from discontinued operations - - - 0.01 Net loss per common share – basic and diluted $ (0.05 ) $ (0.03 ) $ (0.13 ) $ (0.04 ) WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED 68,947,906 55,744,892 68,355,391 48,303,310 See accompanying notes to condensed consolidated financial statements. 7 NETWORK CN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (8,580,919 ) $ (1,675,794 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 321,278 196,101 Stock/Option issued for services 4,477,566 960,430 Allowance for doubtful accounts 10,716 38,501 Gain on disposal of affiliate - (579,870 ) Minority interests 3,147 6,628 Changes in operating assets and liabilities: Accounts receivable (842,149 ) (59,192 ) Prepaid expenses and other current assets (2,445,651 ) (81,538 ) Accounts payable and accrued expenses 5,051,781 (113,717 ) Net cash used in operating activities (2,004,231 ) (1,308,451 ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment of Earnest deposit - (1,134,003 ) Proceeds from disposal of affiliate - 3,000,000 Purchase of equipment (58,491 ) (64,003 ) Acquisition of subsidiaries, net (318,156 ) (807,959 ) Net cash (used in) provided by investing activities (376,647 ) 994,035 CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in amounts due to related parties - (639,130 ) Proceeds from issuance of common stock, net of costs 22,500 4,815,000 Proceeds from exercise of warrant issued for services 1,500,000 - Repayment of capital leaseobligation (3,120 ) (7,019 ) Contribution from a stockholder - 16,737 Net cash provided by financing activities 1,519,380 4,185,588 EFFECT OF EXCHANGE RATE CHANGES ON CASH (1,978 ) 940 NET (DECREASE) INCREASE IN CASH (863,476 ) 3,872,112 CASH, BEGINNING OF PERIOD 2,898,523 85,919 CASH, END OF PERIOD $ 2,035,047 $ 3,958,031 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ 423 $ 6,371 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES: In January 2007, the Company acquired 100% equity interest of Quo Advertising. The Company issued 300,000 shares of restricted common stock with a fair value of $843,600 as part of the consideration. See accompanying notes to condensed consolidated financial statements. 8 NETWORK CN INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) NOTE 1.GENERAL, ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited condensed consolidated financial statements of Network CN Inc. and its subsidiaries (the “Company”) have been prepared in accordance with generally accepted accounting principles and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of our financial position and results of operations. The consolidated financial statements for the three and nine months ended September 30, 2007 and 2006 were not audited. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full fiscal year. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, previously filed with the Securities and Exchange Commission on April 2, 2007. (a) Nature of Business and Organization Network CN Inc., originally incorporated on September 10, 1993, is a Delaware corporation with headquarters in the Hong Kong Special Administrative Region, the People’s Republic of China (the “PRC” or “China”). The Company is building a nationwide information and entertainment network in China through its Hotel Network, Media Network and e-Network businesses. As of September 30, 2007, the Company includes: · Network CN Inc., a Delaware corporation; · NCN Group Limited, a British Virgin Islands company and a wholly owned subsidiary of Network CN Inc. (“NCN BVI”); · NCN Group Management Limited, a Hong Kong company and a wholly owned subsidiary of NCN BVI (“NCN HK”); · NCN Management Services Limited, a British Virgin Islands company and a wholly owned subsidiary of NCN BVI (“NCN MS”); 9 · NCN Asset Management Services Limited, a British Virgin Islands company and a wholly owned subsidiary of NCN BVI; · NCN Travel Services Limited, a British Virgin Islands company and a wholly owned subsidiary of NCN BVI; · NCN Financial Services Limited, a British Virgin Islands company and a wholly owned subsidiary of NCN BVI; · NCN Media Services Limited, a British Virgin Islands company, and a wholly owned subsidiary of NCN BVI; (“NCN Media”) · NCN Hotels Investment Limited, a British Virgin Islands company, and a wholly owned subsidiary of NCN MS; · NCN Pacific Hotels Limited, a British Virgin Islands company, and a wholly owned subsidiary of NCN MS (“NCN Pacific”); · Teda (Beijing) Hotels Management Limited, a company organized under the laws of the PRC, and a wholly owned subsidiary of NCN BVI (“Teda BJ”); · NCN Landmark International Hotel Group Limited, a British Virgin Islands company, and a 60% owned subsidiary of NCN BVI (“NCN Landmark”); · Landmark International Hotel Development Limited , a British Virgin Islands company, and a 51% owned subsidiary of NCN Landmark (“Landmark Development”); · Beijing NCN Landmark Hotel Management Limited, a company organized under the laws of the PRC, and a wholly owned subsidiary of NCN Landmark (“Beijing Landmark”); · Guangdong Tianma International Travel Service Co., Ltd., a company organized under the laws of the PRC, and a 55% owned subsidiary of NCN MS, (“Tianma”); · Crown Winner International Limited, a Hong Kong company and a wholly owned subsidiary of NCN Media (“Crown Winner”); · Shanghai Quo Advertising Company Limited, a company organized under the laws of the PRC, and a wholly owned subsidiary of Crown Winner (“Quo Advertising”); · NCN Huamin Management Consultancy (Beijing) Company Limited, a company organized under the laws of the PRC and a wholly owned subsidiary of NCN BVI (“NCN Huamin”); · Know Win Investments Inc., a British Virgin Islands company and a wholly owned subsidiary of NCN Pacific (“Know Win”); · Simple Win Limited, a British Virgin Islands company and a wholly owned subsidiary of NCN Pacific (“Simple Win”); and · Xuancaiyi (Beijing) Advertising Company Limited, a company organized under the laws of the PRC, and a 51% owned subsidiary of Quo Advertising (‘Xuancaiyi”). 10 (b) Basis of Consolidation The accompanying condensed consolidated financial statements for 2007 include the accounts of Network CN Inc. and its subsidiaries (see Note (a) above for a list of all of the Company’s consolidated subsidiaries). In May 2006, the Company decided to discontinue the business and wind down the operations of Teda BJ. We accounted for TEDA BJ as discontinued operations in the fourth quarter of 2006. In addition, Landmark Development became dormant at the end of 2006 and in 2007 its shareholders began to take steps to wind up the company. The accompanying consolidated financial statements for 2006 include the accounts of Network CN Inc., NCN BVI and its eight wholly-owned subsidiaries, NCN BVI’s 60% owned subsidiary NCN Landmark, and NCN Landmark’s 51% owned subsidiary Landmark Development from October 7, 2005, together with NCN MS’s 55% owned subsidiary Tianma from June 16, 2006. All significant intercompany transactions and balances have been eliminated upon consolidation. (c) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Differences from those estimates are reported in the period they become known and are disclosed to the extent they are material to the financial statements taken as a whole. (d) Equipment, Net Equipment is stated at cost, less accumulated depreciation. Depreciation is provided using the straight-line method over the estimated useful life of the assets, which is from three to five years. When equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is reflected in the statements of operations. Repairs and maintenance costs on equipment are expensed as incurred. (e) Long-Lived Assets The Company accounts for long-lived assets valuation using Statement of Financial Accounting Standards Nos. 142 and 144 “Accounting for Goodwill and Other Intangible Assets” and “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS 142 and 144”). In accordance with SFAS 142 and 144, long-lived assets, goodwill and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. For the purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted expected future net cash flows related to the long-lived assets. 11 (f) Cash Cash includes cash on hand, cash accounts, and interest bearing savings accounts placed with banks and financial institutions. For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. As of September 30, 2007 and 2006, the Company had no cash equivalents. (g) Revenue Recognition For hotel management services, the Company recognizes revenue in the period when the services are rendered and collection is reasonably assured. For tour services, the Company recognizes services-based revenue when the services have been performed. Tianma offers independent leisure travelers bundled packaged-tour products, which include both air-ticketing and hotel reservations. Tianma’s packaged-tour products cover a variety of domestic and international destinations. Tianma organizes inbound and outbound tour and travel packages, which can incorporate, among other things, air and land transportation, hotels, restaurants and tickets to tourist destinations and other excursions. Tianma books all elements of such packages with third-party service providers, such as airlines, car rental companies and hotels, or through other tour package providers and then resells such packages to its clients. A typical sale of tour services is as follows: 1. Tianma, in consultation with sub-agents, organizes a tour or travel package, including making reservations for blocks of tickets, rooms, etc. with third-party service providers. Tianma may be required to make deposits, pay all or part of the ultimate fees charged by such service providers or make legally binding commitments to pay such fees at this time. For air-tickets, Tianma normally books a block of air tickets with airlines in advance and pays the full amount of the tickets to reserve seats before any tours are formed. The air tickets are usually valid for a certain period of time. If the pre-packaged tours do not materialize and are eventually not formed, Tianma will resell the air tickets to other travel agents or customers. For hotels, meals and transportation, Tianma usually pays an upfront deposit of 50-60% of the total cost. The remaining balance is then settled after completion of the tours. 2. Tianma, through its sub-agents, advertises tour and travel packages at prices set by Tianma and sub-agents. 12 3. Customers approach Tianma or its appointed sub-agents to book an advertised packaged tour. 4. The customers pay a deposit to Tianma directly or through its appointed sub-agents. 5. When the minimum required number of customers (which number is different for each tour based on the elements and costs of the tour) for a particular tour is reached, Tianma will contact the customers for tour confirmation and request full payment. All payments received by the appointed sub-agents are paid to Tianma prior to the commencement of the tours. 6. Tianma will then make or finalize corresponding bookings with outside service providers such as airlines, bus operators, hotels, restaurants, etc. and pay any unpaid fees or deposits to such providers. Tianma is the principal in such transactions and the primary obligor to the third-party providers, regardless of whether it has received full payment from its customers. In addition, Tianma is also liable to the customers for any claims relating to the tours, such as accidents or tour services. Tianma has adequate insurance coverage for accidental loss arising during the tours. The Company utilizes a network of sub-agents who operate strictly in Tianma’s name and can only advertise and promote the business of Tianma with the prior approval of Tianma. For advertising services, the Company recognizes revenue in the period when advertisements are either aired or published. (h) Earnings (Loss) per Share Basic earnings (loss) per common share are computed by dividing the net income (loss) attributable to holders of common stock by the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares including the dilutive effect of common share equivalents then outstanding. The diluted net loss per share is the same as the basic net loss per share for the nine months ended September 30, 2007 and 2006 as all potential ordinary shares including stock options and warrants are anti-dilutive and are therefore excluded from the computation of diluted net loss per share. The number of potential common equivalent shares from stock options and warrants outstanding as of September 30, 2007 were nil and 130,662, respectively while as of September 30, 2006 were 174,581 and nil, respectively. 13 (i) Foreign Currency Translation The assets and liabilities of the Company’s subsidiaries denominated in currencies other than U.S. dollars are translated into U.S. dollars using the applicable exchange rates at the balance sheet date. For statement of operations items, amounts denominated in Hong Kong dollars and Renminbi (“RMB”) were translated into U.S. dollars using the average exchange rate during the period. Equity accounts were translated at their historical exchange rates. Net gains and losses resulting from translation of foreign currency financial statements are included in the statements of stockholders’ equity as other comprehensive income (loss). Foreign currency transaction gains and losses are reflected in the statements of operations. (j) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes” (“SFAS 109”). Under SFAS 109, deferred tax assets and liabilities are provided for the future tax effects attributable to temporary differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from items including tax loss carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or reversed. Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (k) Business Segments The Company’s operating segments are organized internally primarily by the type of services performed. Currently the Company has four operating segments: hotel management, travel agency, advertising agency and investment holding. (l) Stock-Based Compensation In December 2004, the Financial Accounting Standards Board (“ FASB”) issued Statement of Financial Accounting Standard No. 123R, Share-Based Payment ("SFAS 123R"), a revision to Statement of Financial Accounting Standard No. 123, Accounting for Stock-Based Compensation ("SFAS 123"), and superseding APB Opinion No. 25, Accounting for Stock Issued to Employees (“APB 25”) and its related implementation guidance. SFAS 123R establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services, including obtaining employee services in share-based payment transactions. SFAS 123R applies to all awards granted after the required effective date and to awards modified, repurchased, or cancelled after that date. Adoption of the provisions of SFAS 123R is effective as of the beginning of the first interim or annual reporting period that begins after December 15, 2005. 14 Prior to December 15, 2005, the Company accounted for its stock plans under the provisions of APB 25 and FASB Interpretation (FIN) No. 44, Accounting for Certain Transactions Involving Stock Compensation – an Interpretation of APB 25 (“FIN 44”) and made pro forma footnote disclosures as required by Statement of Financial Accounting Standards No. 148, Accounting For Stock-Based Compensation – Transition and Disclosure (“SFAS 148”), which amends SFAS 123. The Company adopted SFAS 123R, effective December 15, 2005, using a modified prospective application, as permitted under SFAS 123R. Accordingly, prior period amounts have not been restated. Under this application, the Company is required to record compensation expense forall awards granted after the date of adoption and for the unvested portion of previously granted awards that remain outstanding at the date of adoption. SFAS 123R requires that the cost resulting from all share-based payment transactions be recognized in the financial statements. SFAS 123R establishes fair value as the measurement objective in accounting for share-based payment arrangements and requires us to apply a fair value based measurement method in accounting for generally all share based payment transactions with employees. The modified prospective transition method of SFAS 123R requires the presentation of pro forma information, for periods presented prior to the adoption of SFAS 123R, regarding net income and net income per share as if the Company had accounted for stock options issued to employees under the fair value method of SFAS 123R. For pro forma purposes, fair value of stock option was estimated using the Black-Scholes option valuation model. The fair value of all of the Company’s share-based awards was estimated assuming no expected dividends and estimates of expected life, volatility and risk-free interest rate at the time of grant. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123R, which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance, is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs For the three months ended September 30, 2007 and 2006, the Company recognized $2,018,346 and $885,467, respectively, as a non-cash stock-based compensation for stock, options and warrants issued to consultants, legal counsel and employees for service rendered. 15 For the nine months ended September 30, 2007 and 2006,the Company recognized $4,477,566 and $960,430, respectively, as non-cash stock-based compensation for stock, options and warrants issued to consultants, legal counsel and employees for services rendered. (m) Recent Accounting Pronouncements In September2006, FASB issued Statement 157, Fair Value Measurements (“SFAS 157”). This statement defines fair value and establishes a framework for measuring fair value in generally accepted accounting principles (GAAP). More precisely, this statement sets forth a standard definition of fair value as it applies to assets or liabilities, the principal market (or most advantageous market) for determining fair value (price), the market participants, inputs and the application of the derived fair value to those assets and liabilities. The effective date of this pronouncement is for all full fiscal and interim periods beginning after November15, 2007. The Company is currently evaluating the impact of adopting SFAS 157 on its financial statements and related disclosures. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”) which permit entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS 159 is effective for fiscal years beginning after November15, 2007. The Company is currently evaluating the impact of adopting SFAS 159 on its financial position, cash flows, and results of operations. NOTE 2.RECLASSIFICATION Certain prior year amounts have been reclassified to conform to the current period’s presentation. The reclassification did not have an effect on total revenues, total expenses, loss from operations, net loss and net loss per share. NOTE 3.BUSINESS COMBINATIONS (a) Acquisition of Quo Advertising On January 31, 2007, the Company acquired 100% of the equity interests of Quo Advertising, an advertising agency headquartered in Shanghai, China, pursuant to a Purchase and Sales Agreement and Trust Agreements with Lina Zhang and Qinxiu Zhang dated January 24, 2007. The acquisition helped the Company to grow its advertising business in China. The Company paid $64,000 in cash and issued 300,000 shares of the Company’s common stock with a fair value of $843,600 in exchange for 100% of the shares of capital stock of Quo Advertising. The total consideration was $907,600. 16 The acquisition has been accounted for using the purchase method of accounting and the results of operations of Quo Advertising have been included in the Company's consolidated statement of operations since the completion of the acquisition on January 31, 2007. The allocation of the purchase price is as follows: Cash $ 18,001 Accounts receivable 83,791 Prepaid expenses and other current assets 298,559 Equipment, net 15,114 Intangible right 536,540 Current liabilities (44,405 ) Total purchase price $ 907,600 Identifiable intangible right of $536,540 is measured at fair value as of the date of the acquisition and amortized over 20 years. (b) Acquisition of Xuancaiyi Effective September 1, 2007, the Company, through Quo Advertising, acquired 51% of the equity interests of Xuancaiyi, an advertising agency in Beijing, China, for a maximum consideration of RMB 12,245,000 (equivalent to US$1,616,967) in cash. Xuancaiyi secured the rights to operate a 758 square-meter mega-size high resolution LED advertising billboard in a prominent location in Beijing, China. The investment in Xuancaiyi helped to strengthen the Company’s media network in China. The acquisition has been accounted for using the purchase method of accounting and the results of operations of Xuancaiyi have been included in the Company's consolidated statement of operations from the acquisition date on September 1, 2007. The purchase consideration, to be paid fully in cash, is payable as follows: 1. An initial payment of RMB2,500,000 (equivalent to US$330,128); 2. First earn-out consideration that is an amount calculated based on net profit for the four months ending December 31, 2007 of Xuancaiyi with maximum consideration of RMB 2,454,300 (equivalent to US$324,093); 3. Second earn-out consideration that is an amount calculated based on net profit for the first quarter of fiscal year 2008 of Xuancaiyi with maximum consideration of RMB1,834,500 (equivalent to US$242,248) ; 17 4. Third earn-out consideration that is an amount calculated based on net profit for the second quarter of fiscal year 2007 of Xuancaiyi with maximum consideration of RMB 1,827,400 (equivalent to US$241,311); 5. Fourth earn-out consideration that is an amount calculated based on net profit for the third quarter of fiscal year 2007 of Xuancaiyi with maximum consideration of RMB1,819,100 (equivalent to US$240,214); 6. Fifth earn-out consideration that is an amount calculated based on net profit for the fourth quarter of fiscal year 2007 of Xuancaiyi with maximum consideration of RMB1,809,700 (equivalent to US$238,973) The initial payment of RMB2,500,000 (equivalent to US$330,128) was made in September 2007. The allocation of the initial payment is as follows: Cash $ 57,971 Prepaid expenses and other current assets 82,150 Equipment, net 6,955 Intangible right 586,066 Current liabilities (85,833 ) Minority Interests (317,181 ) Total purchase price $ 330,128 Identifiable intangible right of $586,066 is measured at fair value as of the date of the acquisition and is amortized over 16 months based on initial contract period with Xuancaiyi’s media partner. Pursuant to the SFAS 141 “Business Combinations,” the earn-out consideration is considered contingent consideration, which will not become certain until the net profits of Xuancaiyi for the coming quarters have been determined. As a result, the obligation to pay the contingent consideration has not been reflected in the consolidated financial statements of the Company as of September 30, 2007. (c) Unaudited pro forma consolidated financial information The table below summarizes the unaudited pro forma results of operations assuming the acquisitions of Quo Advertising and Xuancaiyi had been completed on January 1, 2007. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what the operating results would have been had the acquisitions actually taken place on January1, 2007 and may not be indicative of future operating results. 18 For the Nine Months Ended September 30, 2007 Revenues $ 16,433,434 Loss before income taxes and minority interests $ (8,684,331 ) Net loss $ (8,685,518 ) Net loss per share Basicand diluted $ (0.13 ) NOTE 4.INTANGIBLE RIGHTS, NET The following table set forth information for intangible rights subject to amortization and intangible right not subject to amortization: As of September 30, 2007 Amortized intangible rights Gross carrying amount $ 7,825,267 Less: accumulated amortization (811,983 ) Less: provision for impairment loss (195,192 ) Amortized intangible rights, net 6,818,092 Unamortized intangible right 815,902 Intangible rights, net $ 7,633,994 The increase in amortized intangible rights is attributable to the acquisition of Quo Advertising and Xuancaiyi. Please refer to Note 3 for details. Total amortization expenses of intangible rights of the Company for the nine months ended September 30, 2007 and 2006 was $279,514 and $175,662, respectively. 19 NOTE 5.RELATED PARTY TRANSACTIONS During the nine months ended September 30, 2007 and 2006, the Company received hotel management service fees of $nil and $100,478, respectively from two properties it manages that are owned by a stockholder. During the nine months ended September 30, 2007 and 2006, the Company paid rent of $nil and $40,828, respectively for office premises leased from a director and stockholder. NOTE 6.BUSINESS SEGMENTS The Company currently has four operating segments. Each segment operates exclusively in Asia. The Company’s Advertising Agency segment provides marketing communications consultancy services to customers in China. The Company’s Hotel Management segment provides management services to hotels and resorts in Asia. The Company’s Travel Agency segment provides travel agency services in China. The Company’s Investment Holding segment represents the holding companies which provide management services to its subsidiaries. The accounting policies of the segments are the same as described in the summary of significant accounting policies. There are no inter-segment sales. For the Nine Months Ended September 30, 2007 Advertising Agency Hotel Management Travel Agency Investment Holding Total Revenues $ 965,995 $ 26,101 $ 15,406,660 $ - $ 16,398,756 Net loss from continuing operations (144,714 ) (120,809 ) (1,060 ) (8,314,336 ) (8,580,919 ) Depreciation and amortization 64,834 3,709 1,816 250,919 321,278 Total assets 3,211,071 73,567 2,436,063 8,566,429 14,287,130 Capital Expenditure - 1,043 3,329 54,119 58,491 For the Nine Months Ended September30, 2006 Advertising Agency Hotel Management Travel Agency Investment Holding Total Revenues $ - $ 343,173 $ 2,112,745 $ - $ 2,455,918 Net loss from continuing operations - (2,237,562 ) (18,102 ) - (2,255,664 ) Depreciation and amortization - 195,734 367 - 196,101 Total assets - 6,413,194 565,036 - 6,978,230 Capital Expenditure - 56,501 7,502 64,003 20 NOTE 7.STOCKHOLDERS' EQUITY (a) Stock Issued for Services (1) In February 2006, the Company issued an option to purchase up to 225,000 shares of common stock to its legal counsel at an exercise price of $0.10 per share. So long as the counsel’s relationship with the Company continues, one-twelfth of the shares underlying the option vest and become exercisable each month from the date of issuance. The option may be exercised for 120 days after termination of the relationship. The fair market value of the option was estimated on the grant date using the Black-Scholes option pricing model as required by SFAS 123R with the following weighted average assumptions: expected dividend 0%, volatility 147%, a risk-free rate of 4.5% and an expected life of one (1) year. The value recognized during the period was approximately $1,317. The options were exercised in April 2007. (2) In August 2006, the Company issued a warrant to purchase up to 100,000 shares of restricted common stock to a consultant at an exercise price $0.70 per share. One-fourth of the shares underlying the warrant become exercisable every 45 days beginning from the date of issuance. The warrant shall remain exercisable until August 25, 2016. The fair market value of the warrant was estimated on the grant date using the Black-Scholes option pricing model as required by SFAS 123R with the following weighted average assumptions: expected dividend 0%, volatility 192%, a risk-free rate of 4.5% and an expected life of one (1) year. The value recognized during the period was approximately $26,602. (3) In April 2007, the Company issued 45,000 shares of common stock at $0.40 per share with a fair value of $18,000 to legal counsel for services rendered. (4) In April 2007, the Company issued 377,260 shares of common stock with a fair value of $85,353 to its directors and officers for services rendered. (5) In July 2007, NCN HK entered into Executive Employment Agreements (the “Agreements”) with Godfrey Hui, Chief Executive Officer, Daniel So, Managing Director, Daley Mok, Chief Financial Officer, Benedict Fung, the President, and Stanley Chu, General Manager. Pursuant to the Agreements, each Executive was granted shares of the Company’s common stock subject to annual vesting over five years in the following amounts:Mr. Hui, 2,000,000 shares; Mr. So, 2,000,000 shares; Dr. Mok 1,500,000 shares; Mr. Fung 1,200,000 shares and Mr. Chu, 1,000,000 shares. In connection with these stock grants and in accordance with SFAS 123R, the Company recognized $853,380 of non-cash stock-based compensation for the three months ended September 30, 2007. (6) In August 2007, the Company issued 173,630 shares of restricted common stock at $2.442 per share with a fair value of $424,004 to a consultant for services rendered. The fair value is amortized over 6 months until December 2007. The Company recognized $212,001 of non-cash stock-based compensation for the three months ended September 30, 2007 and recorded a balance of $212,001 of deferred stock-based compensation as of September 30, 2007. (7) In August 2007, the Company issued 230,000 shares of common stock with a fair value of $561,660 to its directors and officers for services rendered. 21 (8) For the three months ended September 30, 2007 and 2006, the Company recognized deferred stock-based compensation of $407,500 and $5,105, respectively, for stock issued to consultants for services rendered. For the nine months ended September 30, 2007 and 2006, the Company recognized deferred stock-based compensation of $2,845,000 and $66,355, respectively, for stock issued to consultants for services rendered. (b) Stock Issued for Acquisition In January 2007 in connection with the acquisition of Quo Advertising, the Company issued 300,000 shares of restricted common stock at $2.812 per share with a fair value $843,600. (c) Stock Issued for Private Placement In April 2007, the Company issued and sold 500,000 shares of restricted common stock at $3.00 per share for an aggregate sum of $1,500,000 in a private placement. No investment-banking fees were incurred as a result of this transaction. NOTE 8.COMMITMENTS AND CONTINGENCIES (a)Commitments Since November 2006, the Company, through its subsidiaries NCN Media Services Limited, Quo Advertising and Xuancaiyi, has acquired rights from third parties to operate 677 roadside LED panels and 6 mega-sized digital billboards for periods ranging from 2 to 20 years. A summary of the estimated future annual rights and operating fee commitments based on the 677 roadside LED panels and 6 mega-sized digital billboards as of September 30, 2007 is as follows: $(Million) Three months ending December31, 2007 2.9 Fiscal year ending December31, 2008 2.9 2009 2.9 2010 2.6 2011 2.3 2012 2.3 Thereafter 20.2 Total commitments 36.1 22 (b)Contingencies The Company accounts for loss contingencies in accordance with SFAS 5 “Accounting for Loss Contingencies,” and other related guidelines. Set forth below is a description of certain loss contingencies as of September 30, 2007 and management’s opinion as to the likelihood of loss in respect of loss contingency. The Company’s 55%-owned subsidiary, Tianma, is a defendant to proceedings brought in the Guangzhou Yuexiu District Court. The proceedings were finalized on October 9, 2006. The facts surrounding the proceeding were as follows: Guangdong Yongan Travel Agency (“Yongan”) arranged a local tour in April 2001. Yongan rented a car from an agent of Tianma but the car did not belong to Tianma. A car accident happened during the tour, causing 20 injuries and one death. Guangzhou Police issued a proposed determination on the responsibilities of the accidents on May 18, 2001. The proposal determined that the driver who used a non-functioning car was fully liable for the accident. Those tourists sued Yongan for damages and Guangzhou Intermediate People’s Court made a final judgment in 2004 that Yongan was liable and Yongan paid approximately RMB2.2 million ($275,000) to the injured. In 2005, Yongan sued the agent of Tianma, Tianma and the car owner. In October 2006, the Guangzhou Yuexiu District Court made a judgment that the agent was liable to pay RMB2.1 million ($262,500) plus interest for damages. Tianma and the car owner have joint-and-several liabilities. Tianma is now appealing the court’s decision. The Company believes that there is a reasonably high chance of overturning the court’s decision. In addition, the Company has been indemnified for any future liability upon the acquisition by the prior owners of Tianma. Accordingly, no provision has been made by the Company to the above claims as of September 30, 2007. 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations CAUTIONARY STATEMENTS The following management’s discussion and analysis of financial condition and results of operations is based upon and should be read in conjunction with the Company’s consolidated financial statements and the notes thereto included in Part I, Item 1 of this Quarterly Report. All amounts are expressed in U.S. dollars. The following discussion regarding the Company and its business and operations contains “forward-looking statements” within the meaning of Private Securities Litigation Reform Act 1995. These statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as “may”, “expect”, “anticipate”, “estimate” or “continue” or the negative thereof or other variations thereon or comparable terminology. In particular, these include statements relating to our expectation that we will continue to have adequate cash flow from operations. The other risks and uncertainties are described above under “Risks and Uncertainties.” All forward-looking statements herein are speculative and there are certain risks and uncertainties that could cause actual events or results to differ from those referred to in such forward looking statements, including the risk factors discussed in this Quarterly Report. The Company does not have a policy of updating or revising forward-looking statements and should not assume that silence by management of the Company over time means that actual events are bearing out as estimated in such forward looking statements. OVERVIEW Network CN Inc. (“we” or “the Company”), originally incorporated on September 10, 1993, is a Delaware corporation with headquarters in the Hong Kong Special Administrative Region, the People’s Republic of China (the “PRC” or “China”). It was led by different management teams in the past, engaging in different ventures. The Company was previously known under various names, the latest former name being Teda Travel Group Inc. On August 1, 2006, in order to better reflect the Company’s vision under the expanded management team, the Company changed its name to “Network CN Inc.” Our business vision and plan is to build a nationwide information and entertainment network in the PRC. To achieve this goal, we have set out to build and run a Media Network, a Hotel Network and an e-Network. A Hotel Network has already been established which includes our travel subsidiary, Guangdong Tianma International Travel Service Co., Ltd. (“Tianma”), that we acquired in 2006. We earned substantially all of our revenues in 2006 from our Hotel Network through the provision of travel agency services to customers both inside and outside of the PRC. During the latter half of 2006, we adjusted our focus to building a Media Network, and took the first step in November 2006 by securing rights to install and manage outdoor LED advertising video panels. In 2007, we acquired Shanghai Quo Advertising Company Limited (“Quo Advertising”), an advertising agency in Shanghai, China and Xuancaiyi (Beijing) Advertising Company Limited (“Xuancaiyi”), an advertising agency in Beijing, China and began generating revenues from our Media Network. In addition, in 2007 we continued to acquire LED operating rights and advertising contracts with prominent customers. In the third quarter of 2007, we acquired the operating rights to two mega-sized digital video billboards in Wuhan and Beijing. As of September 30, 2007, we have installed 33 roadside LED panels and 3 mega-sized digital billboards, a portion of which were put into operation during this quarter. We expect to continue to place additional LED panels into operation, which will contribute to the Company’s media business revenue in the coming quarters. 24 For more information relating to the Company’s business, please see the section entitled “Description of Business” in the Annual Report on Form 10-KSB as filed by Network CN Inc. with the United States Securities and Exchange Commission on April 2, 2007. CRITICIAL ACCOUNTING POLICIES The preparation of our financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including but not limited to those related to income taxes and impairment of long-lived assets. We base our estimates on historical experience and on various other assumptions and factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Based on our ongoing review, we plan to make adjustments to our judgments and estimates where facts and circumstances dictate. Actual results could differ from our estimates. We believe the following critical accounting policies are important to the portrayal of our financial condition and results and require our management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. (a) Equipment Equipment is stated at cost, less accumulated depreciation. Depreciation is provided using the straight-line method over the estimated useful life of the assets, which is from three to five years. When equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is reflected in the statements of operations. Repairs and maintenance costs on equipment are expensed as incurred. (b) Long-Lived Assets The Company accounts for long-lived assets valuation using Statement of Financial Accounting Standards Nos. 142 and 144 “Accounting for Goodwill and Other Intangible Assets” and “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS 142 and 144”). In accordance with SFAS 142 and 144, long-lived assets, goodwill and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. For the purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted expected future net cash flows related to the long-lived assets. 25 (c) Revenue Recognition For hotel management services, the Company recognizes revenue in the period when the services are rendered and collection is reasonably assured. For tour services, the Company recognizes services-based revenue when the services have been performed. Tianma offers independent leisure travelers bundled packaged-tour products, which include both air-ticketing and hotel reservations. Tianma’s packaged-tour products cover a variety of domestic and international destinations. Tianma organizes inbound and outbound tour and travel packages, which can incorporate, among other things, air and land transportation, hotels, restaurants and tickets to tourist destinations and other excursions. Tianma books all elements of such packages with third-party service providers, such as airlines, car rental companies and hotels, or through other tour package providers and then resells such packages to its clients. A typical sale of tour services is as follows: 1. Tianma, in consultation with sub-agents, organizes a tour or travel package, including making reservations for blocks of tickets, rooms, etc. with third-party service providers. Tianma may be required to make deposits, pay all or part of the ultimate fees charged by such service providers or make legally binding commitments to pay such fees at this time. For air-tickets, Tianma normally books a block of air tickets with airlines in advance and pays the full amount of the tickets to reserve seats before any tours are formed. The air tickets are usually valid for a certain period of time. If the pre-packaged tours do not materialize and are eventually not formed, Tianma will resell the air tickets to other travel agents or customers. For hotels, meals and transportation, Tianma usually pays an upfront deposit of 50-60% of the total cost. The remaining balance is then settled after completion of the tours. 2. Tianma, through its sub-agents, advertises tour and travel packages at prices set by Tianma and sub-agents. 3. Customers approach Tianma or its appointed sub-agents to book an advertised packaged tour. 4. The customers pay a deposit to Tianma directly or through its appointed sub-agents. 5. When the minimum required number of customers (which number is different for each tour based on the elements and costs of the tour) for a particular tour is reached, Tianma will contact the customers for tour confirmation and request full payment. All payments received by the appointed sub-agents are paid to Tianma prior to the commencement of the tours. 26 6. Tianma will then make or finalize corresponding bookings with outside service providers such as airlines, bus operators, hotels, restaurants, etc. and pay any unpaid fees or deposits to such providers. Tianma is the principal in such transactions and the primary obligor to the third-party providers, regardless of whether it has received full payment from its customers. In addition, Tianma is also liable to the customers for any claims relating to the tours, such as accidents or tour services. Tianma has adequate insurance coverage for accidental loss arising during the tours. The Company utilizes a network of sub-agents who operate strictly in Tianma’s name and can only advertise and promote the business of Tianma with the prior approval of Tianma. For advertising services, the Company recognizes revenue in the period when advertisements are either aired or published. (d) Foreign Currency Translation The assets and liabilities of the Company’s subsidiaries denominated in currencies other than U.S. dollars are translated into U.S. dollars using the applicable exchange rates at the balance sheet date. For statement of operations items, amounts denominated in Hong Kong dollars and Renminbi (“RMB”) were translated into U.S. dollars using the average exchange rate during the period. Equity accounts were translated at their historical exchange rates. Net gains and losses resulting from translation of foreign currency financial statements are included in the statements of stockholders’ equity as other comprehensive income (loss). Foreign currency transaction gains and losses are reflected in the statements of operations. (e) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes” (“SFAS 109”). Under SFAS 109, deferred tax assets and liabilities are provided for the future tax effects attributable to temporary differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from items including tax loss carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or reversed. Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 27 (f) Stock-Based Compensation In December 2004, the Financial Accounting Standards Board (“
